Title: From Benjamin Franklin to the Speakers of the Colonial Assemblies: a Circular Letter from Franklin, William Bollan, and Arthur Lee, 5 February 1775
From: Franklin, Benjamin,Bollan, William,Lee, Arthur
To: Speakers of the Colonial Assemblies


Sir
London Feb 5. 1775.
Our last Letter informed you, that the King had declared his Intention of laying the Petition before his two Houses of Parliament. It has accordingly been laid before each House, but undistinguished among a Variety of Letters and other Papers from America.
A Motion made by Lord Chatham, to withdraw the Troops from Boston, as the first Step towards a conciliating Plan, was rejected; and the Ministry have declared in both Houses the Determination to inforce Obedience to all the late Laws. For this Purpose we understand that three Regiments of Foot, one of Dragoons, seven hundred Marines, six Sloops of War, and two Frigates, are now under Orders for America.
We think it proper to inform you, that your Cause was well defended by a considerable Number of good and wise Men in both Houses of Parliament, tho’ far from being a Majority: And that many of the commercial and manufacturing Parts of the Nation concerned in the American Trade, have presented, or as we understand are preparing to present Petitions to Parliament, declaring their great Concern for the present unhappy Controversies with America, and praying expressly or in effect for healing Measures, as the proper Means of preserving their Commerce, now greatly suffering or endangered. But the Treatment the Petitions already presented have hitherto received, is such, as in our Opinion, can afford you no Reliance on any present Releif through their Means.
Assoon as we learn’t that the Petition of the Congress was before the House of Commons, we thought it our Duty to support it, if we might be permitted so to do, as there was no other Opportunity for the numerous Inhabitants of the Colonies to be heard in defence of their Rights: Accordingly we joined in a Petition for that Purpose. Sir Geo Saville kindly undertook to present it: But on previously opening the Purport of it, as the Order is, a Debate arose on the Propriety of receiving it, and on a Division it was rejected by a great Majority.
The following Extract of a Letter from Genl Gage to Lord Dartmouth, as laid before Parliament, we think it our Duty to transmit Viz.
“Decr 15. 1774. Your Lordships Idea of disarming certain Provinces, would doubtless be consistent with Prudence and Safety; but it neither is nor has been practicable, without having recourse to Force and being Masters of the Country.”
It was thrown out in Debate by a principal Member of Administration, that it would be proper to alter the Charters of Connecticut and Rhode Island.

Inclosed we send you a Copy of the Resolutions passed in a Committee of the whole House on Thursday last, which are to be reported on Monday. It is said that these Resolutions are to be the Foundation of several Bills to be brought in; but the Purport of those Bills we have not yet learn’t with sufficient Certainty.
We send you likewise a Copy of Lord Chathams first Motion in the House of Lords, and of his Plan of a Bill for settling the Troubles between Britain and the Colonies, both which were rejected on the first Reading. With great Respect we are Sir Your most obedient humble Servants
W BollanB FranklinArthur Lee

[In Franklin’s hand:] To the Honourable [blank] Esqr Speaker of [blank]

 
Endorsed: Letter, Feby. 5th. 1775.
  Wm. Bollan  B: Franklin  Arthur Lee.   of the Petetion to the King, Lord Chathams Motion, Resolution of Committee of the whole House.
